

114 S2215 IS: No Bonuses for Tax Cheats Act
U.S. Senate
2015-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2215IN THE SENATE OF THE UNITED STATESOctober 28, 2015Mr. Burr (for himself, Mr. Manchin, Mr. Enzi, Mr. Thune, and Mr. Roberts) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo prohibit discretionary bonuses for employees of the Internal Revenue Service who have engaged in
			 misconduct or who have delinquent tax liability.
	
 1.Short titleThis Act may be cited as the No Bonuses for Tax Cheats Act.
		2.Restriction on discretionary bonuses for employees of the Internal Revenue Service
 (a)In generalThe Secretary of the Treasury (or the Secretary's delegate) shall not provide any discretionary performance award to any employee of the Internal Revenue Service with respect to whom there is substantial evidence of misconduct or seriously delinquent tax debt.
 (b)Coordination with collective bargaining agreementsFor the purpose of any collective bargaining agreement with the Internal Revenue Service, the Secretary of the Treasury (or the Secretary's delegate) shall consider the denial or withholding of a discretionary performance award for any employee with respect to whom there is substantial evidence of misconduct described in subsection (c)(1) or seriously delinquent tax debt as an action necessary to protect the integrity of the Internal Revenue Service.
 (c)TermsFor purposes of this section— (1)MisconductThe term misconduct includes—
 (A)any misuse of, or delinquency with respect to, a travel charge card obtained through the Federal Government;
 (B)any violation of section 1203(b) of the Internal Revenue Service Restructuring and Reform Act of 1998;
 (C)any offense consisting of the possession or use of a controlled substance; (D)violent threats;
 (E)fraudulent behavior, including fraudulently claiming unemployment benefits and fraudulently entering attendance and leave on timesheets; and
 (F)any other behavior determined by the Secretary (or the Secretary's delegate) under regulations. (2)Seriously delinquent tax debtThe term seriously delinquent tax debt means an outstanding debt under the Internal Revenue Code of 1986 for which a notice of lien has been filed in public records pursuant to section 6323 of such Code, except that such term does not include—
 (A)a debt that is being paid in a timely manner pursuant to an agreement under section 6159 or section 7122 of such Code; and
 (B)a debt with respect to which a collection due process hearing under section 6330 of such Code, or relief under subsection (a), (b), or (f) of section 6015 of such Code, is requested or pending.
 (3)Discretionary performance awardsThe term discretionary performance award includes— (A)any performance award based on an employee's performance as reflected in the most recent rating of record;
 (B)any special act and manager award, or any similar award based on individual or group achievements; (C)any suggestion awards based on the adoption of employee suggestions; and
 (D)any quality step increase or within grade pay increase based on performance ratings.